DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myntti et al., (WO 2009/152374).
	
Myntti et al. teaches compositions for treating wounds comprising an “extracellulor polymeric substance solvating system comprising a metal ion sequestering agent, surfactant and buffering agent.  The solvating system disrupts biofilms which may be present in the wound and aids or enables the resumption of normal healing” (Absract).  
The solvating system may be in the form of a semisolid insofar as the compositions comprise “rheology modifiers including thickeners and thixotropes” (p. 13, para. [0044]).  
1,000 to about 4,000 milliosmols (mOsm)” (p. 1, para. [0004]) or about 1 to about 4 Osm, as per claims 1, 2, 9, 10.
	Myntti et al. teaches, “The metal ion sequestering agent desirably is a mild acid” e.g. “citric acid” and “acetic acid”, (p. 8, para. [0033]), as per claims14-19.  Myntti et al. also teaches, “When the metal ion sequestering agent is a mild acid, the buffering agent is desirably a salt of that acid” (p. 11, para. [0039]). Accordingly, it would have been obvious to have one or more organic acids, e.g. salts of acetic acid and citric acid, as per claim 9, 13, 14-19.
	The surfactant is “water-soluble and nontoxic” and includes “anionic surfactants, nonionic surfactants, cationic surfactants and zwitterionic surfactants” (p. 9, para. [0034]). The surfactants would have obviously included benzalkonium chloride, as per claims 4 and 11, insofar as exemplary cationic surfactants are taught to include “quaternary amine compounds having the formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where R, R’, R” and R’’’ are each a C1-C24 alkyl, aryl or aralkyl group that can optionally contain one or more P, O, S or N heteroatoms, and X is F, Cl, Br, I or an alkyl sulfate.  Note: Benzalkonium chloride is a quaternary amine compound of that formula where R is aralkyl, R’ and R’’’ is alkyl (CH3), R’’ is alkyl (CnH2n+1) and X- is Cl.  
Ionic surfactants may be more than 0.075%, as per claims 5-7, insofar as zwitterionic surfactants may be present in an amount “greater than 0.2 wt.% of the solvating system” (p. 11, para. [0038]).
	Since the compositions comprise surfactants, it would have been obvious to provide them as or convertible to foam, as per claim 20.
	The buffering agent is taught to be used for maintaining “the solvating system at an appropriate pH for contacting the wound, e.g., at a pH greater than about 4 or greater than about 5” (p. 11, para. [0039]).
	
Here the claimed pH range of from about 3 to about 4 overlaps with the prior art range of greater than about 4.  It is well settled, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 
	
	Myntti et al. teaches a specific embodiment having an osmolarity of 1.586 Osm, 5.15 g/L caprylyl sulfobetaine, 12.5 g/L citric acid, 120.5 g/L sodium citrate, deionized water (humectant) and pH of 5.5 (see Table 1 at p. 16).  Here the embodiment is free of sporicides, antifungals and antibiotics, as per claim 1, and free of other materials, as per claim 9.
The instant prior art does not appear to provide sufficient specificity, i.e., involves too much “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the various combinations of features claimed from within the prior art disclosure, semisolid form, pH of about 3 to about 4.5, ionic surfactant, to arrive at the instantly claimed compositions. 
 
2) Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myntti et al., (WO 2009/152374) as applied to claims 1-7, 9-20 above, and further in view of Chodosh (US 5,661,170).

	Myntti et al., which is taught above, does not teach a range for the cationic surfactants.

	Chodosh teaches antimicrobial compositions suitable for use as “a cleanser or scrub composition . . . for pre-surgical patient skin preparation” (col. 7, lines 45-47).  The compositions are taught to include “nonionic, cationic, or amphoteric surfactant, or mixture of surfactants”, wherein the preferred surfactants are quaternary ammonium compounds, “especially benzalkonium chloride, present in an amount of from about 0.05-5 weight percent” (col. 2, lines 34-39), which overlaps with the claimed range of 0.9 to 1.7 g/L also 0.09 to 0.17%.


	Chadosh also provides motivation of providing a lower pH range for the compositions of Myntti et al.,  insofar as it teaches “the pH range of about 3-9, where the preferred active agent, benzalkonium chloride, is also stable” (col. 4, lines 51-54). Accordingly, it would have also been obvious to adjust the pH of the compositions with the range of about 3-4.5 since benzalkonium chloride is table at a pH of 3-9, as taught by Chadosh.  That pH range is also taught as the desired range for the compositions (see col. 5, lines 56-59).
	
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612